Citation Nr: 1435178	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  09-27 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for degenerative disc disease at L1-L2, L2-L3, L4-L5, L5-S1, lumbar strain currently rated 40 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty for training from from February 1979 to May 1979, and active duty from January 1985 to May 1985, and from January 2003 to February 2004.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).

In July 2009, the Veteran requested a hearing before a Decision Review Officer at his local VA office, but in January 2010, he withdrew his hearing request. 

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds it necessary to remand the claim for the following reasons.

Evidence in the file reflects that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA) since 2009.  The nature of this award, including whether it was based on degenerative disc disease of the lumbar spine, is unspecified.  From the limited record, the Board cannot conclude that there are any relevant, outstanding records in the custody of SSA.  However, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007).  Thus, based on the circumstances of this particular case, the RO should attempt to obtain additional information from the Veteran about his disability compensation awards from SSA, and, if any additional information comes to light, attempt to locate such records from SSA. 

In addition, the Board observes that the most recent VA examination provided to the Veteran for his degenerative disc disease was over two years ago, in May 2012.  In light of the length of time since the previous examination, and the limited findings obtained at that examination, a VA examination to assess the current severity of his disability is warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Finally, the file should be updated with any outstanding non-VA medical records, as well as VA treatments since April 2010.  See 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records dated since April 2010 and associate the records with the claims file.

2.  Request the Veteran's records from SSA in connection with his disability claim.  If the records sought are not available, the claims file should be annotated to reflect such and the Veteran should be notified.  

3.  After associating any pertinent, outstanding records with the claims file, schedule the Veteran for a VA examination to evaluate the current severity of his lumbar spine degenerative disc disease.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to identify all orthopedic and neurological findings related to the service-connected degenerative disc disease and fully describe the extent and severity of those symptoms.  The findings should include the range of motion (in degrees) of the thoracolumbar spine through all planes.  The examiner is also to state whether there is any ankylosis.  The examiner must state if there is any limitation of function and describe it in detail.  The point at which pain begins during tests of motion should be identified.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups or when the back is used repeatedly.  All functional loss caused by the service-connected disability due to pain, weakness, fatigability, etc., should be specifically equated to additional degrees of motion lost beyond that clinically shown.  

The examiner is to identify any associated neurological symptoms, including those affecting the bowel or bladder, or due to any related intervertebral disc syndrome and describe the nerve(s) affected, or seemingly affected, by nerve root compression.  Each nerve affected or seemingly affected should be identified and the disability caused thereby should be described as equating to mild, moderate, moderately severe, or severe incomplete paralysis, or complete paralysis.

The total duration of any incapacitating episodes due to disc disease in the past 12 months should be noted.  The examiner also should discuss the extent to which the service-connected degenerative disc disease of the lumbar spine affects the Veteran's ability to secure or maintain employment.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

